Citation Nr: 1731535	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  09-36 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to increase in disability rating in excess of 10 percent for coronary artery disease (CAD) with myocardial infraction, associated with herbicide exposure.

3. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) for the period on appeal prior to June 11, 2012. 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent






ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to November 1968.  

The appeal comes before the Board of Veterans' Appeals (Board) from a rating decisions rendered in September 2008 and October 2015 by the RO in Cleveland, Ohio. A May 2015 Board decision reopened and remanded the issue of service connection for hypertension, remanded TDIU, and granted service connection for CAD.  The issues of entitlement to service connection for hypertension and TDIU have returned to the Board.  The increased rating claim for CAD arises before the Board in the first instance from the October 2015 rating decision, which granted service connection and awarded a 10 percent rating.


FINDINGS OF FACT

1. Hypertension is not related to service and did not become manifest to a degree of 10 percent or more within one year of service separation. 

2. CAD is not productive of congestive heart failure, cardiac hypertrophy or dilatation, or left ventricular ejection fraction 50 percent or less; it results in workload of greater 7 but not greater than 10 metabolic equivalents(METs) and continued medication is required.

3.  Prior to June 11, 2012, was rated 50 percent for service-connected PTSD and 0 percent for Allergic rhinitis; the total combined rating was 50 percent. 



CONCLUSIONS OF LAW

1. Hypertension was not incurred in service and was not presumed to have been incurred in service. 38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for an initial rating in excess of 10 percent for CAD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.104, Diagnostic Code 7005 (2016).

3. The criteria for TDIU prior to June 11, 2012, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hypertension

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303 (b). Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307   (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

Exposure to herbicides is conceded if a Veteran served in the Republic of Vietnam or the waters offshore during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam). 

Diseases listed in 38 C.F.R. § 3.309(e) are presumed to have been incurred as a result of herbicide exposure. The Secretary of Veterans Affairs has determined there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-346  (1994); see also Notice, 61 Fed. Reg. 41, 442-449  and 61 Fed. Reg. 57, 586-89  (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).


The Secretary has found no relationship between herbicide exposure and respiratory disorder. See National Academy of Sciences Veterans and Agent Orange Update 2012 (issued in December 2013 and finding that presumption of service connection based on exposure to herbicides is not warranted for respiratory disorders including wheeze or asthma, chronic obstructive pulmonary disease or farmer's lung). Accordingly, a relationship between the Veteran's respiratory disease and herbicide exposure cannot be presumed. However, notwithstanding the presumption a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44   (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171   (1998).

Cardiovascular-renal disease, including hypertension, is included among the enumerated chronic diseases. Where shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).

For VA rating purposes, hypertension means that diastolic blood pressure is predominately 90 mm. or greater; isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015). Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. 

In order for hypertension to have become manifest to a degree of 10 percent, there must be evidence to substantiate that diastolic pressure is predominantly 100 or more; or, that systolic pressure is 160 or more; or, that there is a history of diastolic pressure predominantly 100 or more and that continuous medication for control is required. See 38 C.F.R. § 4.104, Diagnostic Code 7101.


VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Here, the service treatment records (STRs) are negative for any diagnosis of hypertension. The Veteran's blood pressure reading at enlistment in June 1965 was 120/66. In October 1968 at separation from service his blood pressure was 130/74. The Veteran was examined at that time and found to have a normal vascular system. 

Dayton VAMC treatment records from March 2014 through February 2016 show that the Veteran's hypertension was controlled and stable. He was prescribed lisinopril, metoprolol, and buspirone to control his hypertension.

A November 2015 Hypertension Disability Benefits Questionnaire (DBQ) reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The 2015 DBQ reported that the Veteran had a current diagnosis of hypertension. A review of the medical records showed the earliest treatment for hypertension in 1994. The Veteran reported he was first treated for hypertension in 1989. His blood pressure has been under control. The DBQ examiner's opinion was that hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The rationale for his opinion was that the Veteran was diagnosed decades after his military service. As a Vietnam Veteran, he is assumed exposed to Agent Orange. However, hypertension  is not on the list of diseases related to Agent Orange exposure. Therefore, it is less likely than not (less than 50 percent probability) that the Veteran's currently diagnosed hypertension began during, or was otherwise caused by, his active duty service, to include his presumed exposure to herbicide agents. 

While hypertension is not listed on the exclusive list of presumptive diseases due to herbicide under 38 C.F.R. § 3.309(e), the National Academy of Sciences (NAS) Report: Veterans and Agent Orange: Update 2010 Determinations Concerning Illnesses Limited or Suggestive Evidence of an Association concluded that "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  See Notice, 77 Fed.Reg. 47924-47928 (2012). 
VA has reviewed this additional information in relation to the information in prior NAS reports analyzing studies concerning hypertension. Based on this review, the Secretary has determined that the available evidence presented in Update 2010 is not sufficient to establish a new presumption of service connection for hypertension in veterans exposed to herbicides. As noted in VA's evaluation of prior NAS reports, 75 FR 32540 (Jun. 8, 2010), the evidence overall includes a wide variety of results. While some veteran studies have reported increased incidence of hypertension, others have found no increase. Similarly, numerous environmental and occupational studies have found no significant increased risk of hypertension. The consistently negative findings of occupational studies are of interest because, at 
least in studies of chemical-production workers, the magnitude and duration of exposures in occupational studies generally would be greater than in Vietnam veteran studies. Further, as noted above, several of the studies that provide evidence of an increased risk are limited by the failure to control for significant confounders or by other methodological concerns. Accordingly, the Secretary has determined that the available evidence does not at this time establish a positive association between herbicide exposure and hypertension that would warrant a presumption of service connection. Id.

Again, there was no diagnosis during service for hypertension. Without a diagnosis during service, the Veteran cannot meet the threshold requirements for a direct service claim. Therefore, the direct service connection for hypertension is not warranted. See Shedden. The NAS report does not alter the Board's finding because the Secretary has found that there is no evidence establishing an association between herbicide exposure and hypertension warranting a presumption of service connection for the Veteran. 

With further respect to presumptive service connection, the Board finds that the earliest treatment records for hypertension are 26 years after separation from service. There is no evidence that the Veteran's hypertension was a found to be to a compensable degree within 1 year of separation from service. After service, there is no record of treatment for hypertension for at least two decades. Therefore, the Board finds that presumptive service connection for hypertension is not warranted. In sum, the evidence does not substantiate a manifestation of hypertension to a degree of 10 percent or more within one year of service separation. Therefore, the presumption of service connection for hypertension does not attach.

Increase Disability Rating for Coronary Artery Disease (CAD)

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Here, the rule in Fenderson applies as the claim is an initial claim for increase in disability benefits. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159 (a)(2). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382   (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).



A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461(1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In this matter, neither the Veteran nor his representative have raised the issue of a separate rating, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



The Veteran's CAD with myocardial infarction is rated under DC 7005, which provides ratings for arteriosclerotic heart disease (Coronary artery disease). Under this code there must be documented CAD: 100 percent is warranted where there is resulting chronic congestive heart failure, workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

60 percent is warranted for more than one episode of acute congestive heart failure in the past 60 year, where workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 30 percent is warranted where workload of greater than 5 METs but not greater than 7 METs results 30 in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. 10 percent is warranted where workload of greater than 7 METs but not greater than 10 METs 10 results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication is required. 38 C.F.R. § 4.104.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

The Veteran asserts that his disability rating for CAD should be in excess of 10 percent. The Board finds that the preponderance of the evidence is against the Veteran's assertion. 



In November 1994 the Veteran had a cardiac evaluation and an x-ray showed a normal chest. In October 2009 the Veteran had an ejection fraction of 50 to 55 percent. A February 2011 VA examination for ischemic heart disease found no ischemic heart disease. A stress test in April 2012 found a normal ejection fraction. 

In October 2012 a coronary angiogram at the VAMC showed mild non-obstructive CAD. The Veteran reported persistent worsening left sided chest pain that improved with nitroglycerin. No ischemia was reported in the stress test. The Veteran was prescribed metoprolol for his CAD. 

April 2014 VA treatment notes found CAD, unstable angina with little to no activity. A June 2014 stress test found the Veteran's heart to be normal and strong. 
From July through September 2014 the Veteran was hospitalized for a stroke on his right side. He completed therapy for his right arm and reported that he was 80 percent on the right side after therapy. During physical therapy for his stroke the Veteran reported that prior to admission in July 2014, his activities included listening to music, attending activities of his grandchildren, reading, viewing news shoes and sports on television. He reported dining out 1-2 times a month and attending church weekly. His short term and long-term memory were good. He had no issues performing activities of daily living. A November 2015 EKG at the VAMC reported sinus tachycardia with biatrial enlargement, with an improved heart rate. December 2015 treatment records show apical heart rhythm regular and strong, regular heart tones.

A VA examination in July 2016 for heart conditions reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The report showed estimated METs >(greater than) 7- 10. The ejection fraction was normal at 56 percent. The report showed no congestive heart failure, no arrhythmia, no myocardial infraction, no cardiac hypertrophy and no ischemia. The chest x-ray was normal. The Veteran was diagnosed with atherosclerotic cardiovascular disease.



Based upon review of the record in its entirety, the Veteran's CAD does not warrant an increase in disability rating in excess of 10 percent. The evidence of record does not demonstrate any episodes of METs greater than 5 but not greater than 7 resulting in dyspnea, fatigue, angina, dizziness or syncope, cardio hypertrophy or dilation on an electrocardiogram, echocardiogram or x-ray. Next, there is no evidence of congestive heart failure, METs from 3 to 5, METs less than 3 or an ejection fraction less than 30 percent. 

In the most recent exercise stress test, from July 2016, the examiner estimated the Veteran's METs as >7 to 10. His ejection fraction was found to be normal at 56 percent. This report is clearly shows that the evidence is does not warrant an increase in the Veteran's disability rating. 

Also, for the entire period on appeal the evidence does not show an abnormal ejection fraction. While a November 2015 medical record shows sinus tachycardia, that record does not meet the evidentiary standard required to warrant an increase in disability rating for CAD under diagnostic code 7005. The evidence after November 2015, listed above, reports no abnormalities of the Veteran's CAD warranting and increase in disability rating in excess of 10 percent. 

The Veteran's disability rating is based upon the October 2012 medical record. In 2014, he reported interest in several activities. Most notably, he attended events with his family and dined out. His memory was reported as good and he enjoyed reading. He had no difficulty with activities of daily functioning. The record reflects that his CAD does not adversely affect his daily life activities and his ability to function under ordinary conditions of daily life.

The Veteran has been taking prescribed medication metoprolol for his CAD since October 2012. The continued use of required medication for his CAD is the only evidence of record supporting his 10 percent disability rating for CAD under Diagnostic Code 7005. 



In sum, the Board finds that the weight of the evidence is against the grant of an initial disability rating in excess of 10 percent for CAD for any period on appeal. Namely, the evidence does not demonstrate congestive heart failure at any time, a METs workload below 7 or an ejection fraction that has been no lower than 50 percent. Therefore, the weight of the evidence is against an increase in the initial disability rating in excess of 10 percent for CAD. 

To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7. Consistent with Yancy v. McDonald, 27 Vet. App. 484 (2016), the Board is not obligated to analyze whether extraschedular referral (either on an individual or collective basis) is warranted in all cases. The Board must discuss extraschedular ratings only if the issue is argued or raised by the record. Here, the issue was not raised.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155. Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Total disability may or may not be permanent. 38 C.F.R. § 3.340 (a)(1). Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340 (a)(2).

Entitlement to TDIU prior to June 11, 2012 

The Board finds that the Veteran is not eligible for TDIU prior to June 11, 2012, because the Veteran's total disability percentage for that period combines to 50 percent, which does not meet the required schedular requirements for TDIU; and there is insufficient basis for extraschedular consideration.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15. A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements. 38 C.F.R. § 4.16(a). First, the veteran must meet a minimum percent evaluation. If he has one service-connected disability, it must be evaluated at 60 percent or more. If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities. Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for consideration. Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In March 2008 VA treatment records show that the Veteran was treated diagnosed with PTSD and he had a reported a Global Assessment Functioning (GAF) score of 45. The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32), superseded by DSM-5. A December 2011 VA examination showed a GAF score of 54. The Veteran had worked as a teacher for 20 years then as an ombudsman for 15 to 20 years. He did not report that symptoms related to his PTSD prevented him from working.  

Prior to June 11, 2012, the Veteran is rated as 50 percent disabling based on the evidence of record.  The 50 percent rating is adequate compensation based on the symptoms and occupational impairment caused.  Nothing in the record established a disability picture so unusual so as to warrant referral to the Director for extraschedular consideration for this period under 38 C.F.R. § 4.16(b). The evidence, as summarized in the Board's above and in the prior May 2015 decision, does not establish that the Veteran's occupational impairment was of such severity as to warrant referral for extraschedular consideration. As such, the Board finds that for the period on appeal prior June 11, 2012, the Veteran's service-connected PTSD has not rendered him unable to obtain and maintain substantially gainful employment, and a TDIU is therefore denied.

Duty to Notify and Assist

VA's duty to notify was satisfied by a letter on March 2008. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of his CAD claim that has not been obtained. The RO has also obtained a thorough medical examination regarding the Veteran's claims for hypertension, CAD and TDIU. Neither the Veteran nor his representative content otherwise.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2016).  


ORDER

Increase in disability rating in excess of 10 percent for coronary artery disease (CAD) with myocardial infraction is denied.

Service connection for hypertension is denied. 

TDIU prior to June 11, 2012, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


